                                                                                  100 William Street, 6th Floor
                                                                                        New York, NY 10038
                                                                                             Tel 212-417-3700
                                                                                            Fax 212-417-3890
                                                                                www. mobilizationforjustice. org



April 3, 2019

Via Electronic Filing

The Honorable Steven M. Gold
United States District Court
Eastern District of New York
225 Camden Plaza
Brooklyn, NY 11201

       Re:      Letter Motion to Withdraw Linda Jun and Elizabeth M. Lynch
                Washington, et al. v. HUD, et al., 16-CV-3948 (ENV) (SMG)

Your Honor:

        Mobilization for Justice (“MFJ”), along with Emery Celli Brinkerhoff & Abady LLP, represent
the Plaintiffs in the above-referenced action. We write to request the withdrawal from this case of two
attorneys no longer employed by MFJ: Linda Jun and Elizabeth M. Lynch.

       As MFJ still remains the attorney of record for the case, with myself and Carolyn Coffey
representing Plaintiffs, we have not served this request upon Plaintiffs. As per Local Civil Rule 1.4, the
current procedural posture of the case is that motions to dismiss, to amend and for partial summary
judgment are fully submitted and are pending.

Respectfully,

       /s/
_______________________
Christopher Fasano


c:     All Counsel of Record (via e-filing)
